     Case 1:20-cv-00403-AWI-SAB Document 13 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEFINA FRIAS,                                Case No. 1:20-cv-00403-AWI-SAB

12                      Plaintiff,                  ORDER REQUIRING PLAINTIFF TO SHOW
                                                    CAUSE WHY SANCTIONS SHOULD NOT BE
13          v.                                      IMPOSED FOR FAILURE TO COMPLY WITH
                                                    COURT ORDERS
14   ATRIA SENIOR LIVING INC.,
                                                    THREE DAY DEADLINE
15                      Defendant.

16

17          Plaintiff Josefina Frias, individually and behalf of all others similarly situated, filed this

18   action on February 14, 2020, in the Fresno County Superior Court. (ECF No. 2-1.) On March

19   17, 2020, Defendant Atria Senior Living Inc. removed the matter to the Eastern District of

20   California. (ECF No. 1.) On May 28, 2020, a scheduling order issued setting the deadline for

21   Plaintiff to file a motion for class certification on March 26, 2021. (ECF No. 9.) The deadline to

22   file the motion for class certification expired and no motion was filed. On March 30, 2021, the

23   Court issued an order requiring Plaintiff to show cause in writing within five days of entry of the

24   order why this matter should not be dismissed for failure to comply with the May 28, 2020

25   scheduling order. (ECF No. 10.)

26          On April 5, 2021, the parties filed a stipulation to stay this action. (ECF No. 11.)

27   However, Plaintiff did not directly respond to the Court’s March 30, 2021 order requiring

28   Plaintiff to show cause in writing why this action should not be dismissed. The parties’ filing of a
                                                      1
     Case 1:20-cv-00403-AWI-SAB Document 13 Filed 04/06/21 Page 2 of 2


 1   stipulation to stay this action does not address the Court’s order requiring Plaintiff to show cause

 2   in writing. The Court will not address the filed stipulation until Plaintiff has complied with the

 3   March 30, 2021 order to show cause and further responds to this order to show cause.

 4            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

 5   or with any order of the Court may be grounds for imposition by the Court of any and all

 6   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 7   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 8   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 9   2000).

10            Accordingly, IT IS HEREBY ORDERED that PLAINTIFF SHALL SHOW CAUSE IN

11   WRITING within three (3) days of the date of entry of this order why sanctions should not be

12   imposed for the failure to comply with the May 28, 2020 scheduling order, and for the failure to

13   directly respond in writing to the Court’s March 30, 2021 order to show cause.

14
     IT IS SO ORDERED.
15

16   Dated:     April 6, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
